On Rehearing.
PER CURIAM.
This application for a rehearing is based on the sole ground that on the day this suit was filed the Dallas Brewery intervened in an act of mortgage from Tiioman to Miss Beulah Dillingham, and in consideration of receiving the proceeds of the mortgage note waived all of its rights against the property in dispute over and above said mortgage on account of this suit. The act of mortgage as copied in the transcript reads “reserve,” instead of “waive,” and the record, if erroneous in this respect, should have been corrected by the appellant previous to the submission of the case. We may add that the application is accompanied by no certificate or affidavit showing error in the record.
The application for a rehearing is therefore refused.